Title: From George Washington to Anthony Wayne, 4 November 1781
From: Washington, George
To: Wayne, Anthony


                  
                     Dr Sir,
                     Head Qrs 4th Novr 1781
                  
                  As you know that an enterprise against Wilmington is the first object in view for the detachment which is to March to the Southward, and that it is not more than half the distance of, and in the Rout to General Greene’s Army, I shall add no more on the subject, but leave you to act as you have requested—or, if it is more agreeable to you to be absent from the Army for a while, to consent to that also.  I am—Dr Sir Yr Obedt Servt 
                  
                     G.W.—
                  
               